Citation Nr: 1738324	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for dementia pugilistica


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Doctor


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in June 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence of record shows a dementia pugilistica diagnosis, a credible in-service event, and a medical opinion relating the dementia pugilistica to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the requirements for service connection for dementia pugilistica have been met.  38 U.S.C.A. § 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.151, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish service connection a Veteran must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends, through representation, that the diagnosed dementia was caused by boxing while in service.  In a June 2017 Board hearing, the Veteran stated he trained for boxing matches every day, received multiple blows to the head while sparring and in matches, and was knocked unconscious in two different matches.  The Veteran's representative argued that the numerous blows to the head while boxing in service caused dementia.

The record shows a diagnosis of dementia.  A May 2002 VA neuropsychological evaluation indicated moderately severe dementia.  A September 2003 VA psychology consult performed multiple tests which showed significant memory impairment, and suggested organicity or a brain injury.  That consult noted the 2002 evaluation and stated that overall cognitive deficits have progressed from that 2002 evaluation.  However, no diagnosis was provided.

An August 2014 VA examination determined the Veteran to have notable and severe dementia.  A June 2017 private physician's note, from Dr. H.G., confirmed dementia and opined that it was caused by boxing in service.  In the June 2017 Board hearing, the Veteran's private physician, Dr. R.U., also confirmed the diagnosis of dementia pugilistica diagnosis.  The Board finds the evidence sufficient for a diagnosis of dementia pugilistica.

The record shows events in service which may be related to dementia.  The record shows the Veteran boxed while in service, as part of his service duties.  Army news articles, associated with the record and presented during the Board hearing, detailed the Veteran's numerous boxing matches.  The Veteran testified during the Board hearing that he fought in over twenty matches, trained and sparred daily, and was knocked unconscious in two different matches.  The Board finds the Army post news articles and the Veteran's statements to be competent, credible, and probative evidence that the Veteran incurred head trauma during service.

The Board finds Dr. H.G.'s opinion the most probative medical opinion of record, since both medical and lay evidence were considered in their reasoning.  Dr. H.G. noted review of the Veteran's service records and current medical records.  Dr. H.G. also noted the Veteran's history of boxing in service.  Dr. H.G. opined that, based on review of the boxing history and medical records, the Veteran's dementia was more likely than not caused by boxing in service.  Dr. R.U. at the hearing concurred with that opinion.

The Board finds the 2014 VA examiner's opinion to be less probative based on the inadequacy of the opinion.  The examiner noted the Veteran boxed in service and that the Veteran was knocked unconscious, but determined the Veteran was functional for years after.  The examiner stated dementia was caused by senility, but did not provide a reason to support that opinion.  Additionally, the examiner was unable determine whether dementia was related to the Veteran's boxing in service.  Therefore, the opinion is inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Consequently, the Board finds that the evidence supports the claim for service connection.  The competent medical evidence of record demonstrates a diagnosis of dementia pugilistica, which Dr. H.G. and Dr. R.U. found to be causally related to service.  Additionally, the VA examiner did not provide a reason to support senility as the cause, and could not determine whether dementia was related to the Veteran's boxing in service.  The Board notes that the Veteran engaged in boxing professionally following service, but the evidence shows that head trauma during service contributed to the current dementia.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence for the claim and the evidence against the claim are at least in equipoise.  Therefore, service connection for dementia pugilistica is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dementia pugilistica is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


